Opinion issued July 1, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00355-CV
____________

IN RE UNITED STATES STEEL CORPORATION, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator filed a petition for a writ of mandamus complaining of Judge Hardin's
April 1, 2003 order compelling discovery.  Relator and the real parties in interest have
since settled the underlying lawsuit, (1) and relator has filed an unopposed motion to
dismiss its petition.
	We grant the motion and dismiss as moot the petition for a writ of mandamus.

PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1.